        Case 1:11-cv-10230-MLW Document 498 Filed 10/18/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

                                      Plaintiff,
                                                                    No. 11-cv-10230 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN, WILLIAM R.
TAYLOR, RICHARD A. SUTHERLAND, and those similarly
situated,

                                      Plaintiffs,
                                                                    No. 11-cv-12049 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly
situated,

                                      Plaintiffs,                   No. 12-cv-11698 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

         LABATON SUCHAROW LLP’S SUBMISSION OF DECLARATION IN
         RESPONSE TO COURT’S OCTOBER 16, 2018 ORDER (ECF NO. 494)

       Labaton Sucharow LLP (“Labaton”) respectfully submits, as Exhibit 1 hereto, the

Declaration of Michael Canty, in response to Paragraph 1 the Court’s October 16, 2018 Order

(ECF No. 494) and as directed in Court during the October 16, 2018 hearing in this matter.
        Case 1:11-cv-10230-MLW Document 498 Filed 10/18/18 Page 2 of 2




Dated: October 18, 2018                    Respectfully submitted,


                                           By: /s/ Joan A. Lukey
                                              Joan A. Lukey (BBO No. 307340)
                                              Justin J. Wolosz (BBO No. 643543)
                                              CHOATE, HALL & STEWART LLP
                                              Two International Place
                                              Boston, MA 02110
                                              Tel.: (617) 248-5000
                                              Fax: (617) 248-4000
                                              joan.lukey@choate.com
                                              jwolosz@choate.com

                                               Counsel for Labaton Sucharow LLP




                            CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to all counsel of record on October 18, 2018.

                                              /s/ Joan A. Lukey
                                              Joan A. Lukey




                                        -2-
8933790v1
